Name: 2009/745/EC: Council Decision of 24Ã September 2009 appointing four Czech members and seven Czech alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  Europe
 Date Published: 2009-10-09

 9.10.2009 EN Official Journal of the European Union L 265/40 COUNCIL DECISION of 24 September 2009 appointing four Czech members and seven Czech alternate members of the Committee of the Regions (2009/745/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Czech Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Four members' seats on the Committee of the Regions have become vacant following the end of the term of office of Mr Stanislav JURÃ NEK, Mr Josef PAVEL, Mr EvÃ ¾en TOÃ ENOVSKÃ  and Mr Jan ZAHRADNÃ K. Seven alternate members' seats have become vacant following the end of the term of office of Mr Petr BENDL, Mr Pavel HORÃ K, Mr MiloÃ ¡ VYSTRÃ IL, Mr Rostislav VÃ ETEÃ KA, Mr JiÃ Ã ­ Ã ULC, Mr Petr SKOKAN and Mr Petr ZIMMERMANN, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members:  Mr Stanislav EICHLER, President of Liberec Region,  Mr Josef NOVOTNÃ , President of Karlovy Vary Region,  Mr Jaroslav PALAS, President of Moravia-Silesia Region,  Mr JiÃ Ã ­ ZIMOLA, President of South Bohemian Region, and (b) as alternate members:  Mr Radko MARTÃ NEK, President of Pardubice Region,  Mr Martin TESAÃ Ã K, President of Olomouc Region,  Mr David RATH, President of Central Bohemia Region,  Mr JiÃ Ã ­ BÃ HOUNEK, President of VysoÃ ina Region,  Ms Milada EMMEROVÃ , President of Pilsen Region,  Mr Stanislav MIÃ Ã K, President of ZlÃ ­n Region,  Mr LubomÃ ­r FRANC, President of Hradec KrÃ ¡lovÃ © Region. Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 24 September 2009. For the Council The President M. OLOFSSON (1) OJ L 56, 25.2.2006, p. 75.